Exhibit 10.2

EXECUTION VERSION

CONTRIBUTION AND ASSUMPTION AGREEMENT

THIS CONTRIBUTION AND ASSUMPTION AGREEMENT (this “Agreement”) is entered into as
of September 28, 2009, by and among Magellan Midstream Partners, L.P., a
Delaware limited partnership (“Partners”), Magellan GP, LLC, a Delaware limited
liability company and the general partner of Partners (“Partners GP”), Magellan
Midstream Holdings, L.P., a Delaware limited partnership (“Holdings”), Magellan
Midstream Holdings GP, LLC, a Delaware limited liability company and the general
partner of Holdings (“Holdings GP”), and MGG GP Holdings, LLC, a Delaware
limited liability company and the sole member of Holdings GP (“MGG GP
Holdings”). Each of the foregoing shall be referred to individually as a “Party”
and collectively as the “Parties.” Certain capitalized terms used but not
defined herein have the meanings assigned to them in the Simplification
Agreement (as defined below).

RECITALS

WHEREAS, Partners, Partners GP, Holdings and Holdings GP have entered into that
certain Agreement Relating to Simplification of Capital Structure dated as of
March 3, 2009 (the “Simplification Agreement”) pursuant to which, among other
items, (i) Partners will simplify its capital structure by an amendment of the
Partners Partnership Agreement which transforms (a) the Partners General Partner
Interest into Partners Common Units and a non-economic general partner interest
in Partners and (b) the IDRs held by IDR LP, representing 100% of the IDRs, into
Partners Common Units (together, the “Transformation”) and (ii) two days
following the Contributions and the Assumption as provided in this Agreement,
Holdings will dissolve and wind up its affairs, and the holders of Holdings
Common Units will receive a liquidating distribution of Partners Common Units;

WHEREAS, Holdings owns a 100% limited liability company interest in MGG GP
Holdings (the “MGG GP Holdings Membership Interest”);

WHEREAS, MGG GP Holdings owns a 100% limited liability company interest in
Holdings GP;

WHEREAS, Holdings owns a 100% limited liability company interest in Partners GP
(the “Partners GP Membership Interest”);

WHEREAS, on the date of this Agreement and pursuant to the Simplification
Agreement and the Restated Partners Partnership Agreement: (i) the
Transformation was consummated, (ii) Partners GP caused IDR LP to distribute all
of its Partners Common Units to Partners GP and IDR LLC, (iii) Partners GP
caused IDR LLC to distribute all of its Partners Common Units to Partners GP and
(iv) Partners GP distributed all of its Partners Common Units to Holdings;

WHEREAS, Holdings desires to contribute the MGG GP Holdings Membership Interest
to Partners GP and cease to be a member of MGG GP Holdings, upon the terms and
subject to the conditions set forth in this Agreement and the Simplification
Agreement;

 

1



--------------------------------------------------------------------------------

WHEREAS, simultaneous with the contribution by Holdings of the MGG GP Holdings
Membership Interest to Partners GP, Partners GP desires to be admitted to MGG GP
Holdings as the sole member of MGG GP Holdings;

WHEREAS, following the admission of Partners GP to MGG GP Holdings as the sole
member of MGG GP Holdings, and the liquidation and subsequent termination of
existence of Holdings and the Holdings Partnership Agreement, Partners GP
desires to (i) amend and restate the MGG GP Holdings LLC Agreement to reflect
the admission of Partners GP as the sole member of MGG GP Holdings and
(ii) cause MGG GP Holdings to amend and restate the Holdings GP LLC Agreement to
reflect, among other items, the elimination of the rights of the holders of
Holdings Common Units to elect directors to the Holdings GP Board;

WHEREAS, following the admission of Partners GP to MGG GP Holdings as the sole
member of MGG GP Holdings, Holdings desires to (i) contribute the Partners GP
Membership Interest to Partners and cease to be a member of Partners GP and
(ii) contribute all cash and other remaining assets held by Holdings (other than
the New Partners Units) to Partners, upon the terms and subject to the
conditions set forth in this Agreement and the Simplification Agreement;

WHEREAS, simultaneous with such contributions by Holdings to Partners, Partners
desires to be admitted to Partners GP as the sole member of Partners GP;

WHEREAS, following the admission of Partners to Partners GP as the sole member
of Partners GP, Partners desires to amend and restate the Partners GP LLC
Agreement to reflect, among other items, the admission of Partners as the sole
member of Partners GP;

WHEREAS, in connection with the Contributions and in order to facilitate the
Liquidation and Redistribution contemplated by the Simplification Agreement,
Partners desires to assume all liabilities and satisfy all debts and obligations
of Holdings;

WHEREAS, in order to permit and facilitate the Assumption (as defined below),
prior to the Contributions, (i) Holdings GP desires to adopt an amendment to the
Holdings Partnership Agreement and (ii) MGG GP Holdings desires to adopt an
amendment to the Holdings GP LLC Agreement;

WHEREAS, the Partners Conflicts Committee has approved this Agreement and the
matters contemplated hereby, including the Contributions and the Assumption,
which approval shall constitute “Special Approval” for the purposes of the
Partners Partnership Agreement; and

WHEREAS, the Holdings Conflicts Committee has approved this Agreement and the
matters contemplated hereby, including the Contributions and the Assumption,
which approval shall constitute “Special Approval” for the purposes of the
Holdings Partnership Agreement.

 

2



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of their mutual undertakings and agreements
hereunder, the Parties undertake and agree, effective immediately following the
Distributions, as follows:

ARTICLE I

CONTRIBUTIONS AND ASSUMPTION

1.1        Amendment of Holdings Partnership Agreement.  Pursuant to
Section 13.1 of the Holdings Partnership Agreement, Holdings GP hereby
authorizes and adopts Amendment No. 3 to the Holdings Partnership Agreement in
the form attached hereto as Exhibit A.

1.2        Amendment of Holdings GP LLC Agreement.  Pursuant to
Section 7.09(c)(ii) of the Holdings GP LLC Agreement, the Holdings Conflicts
Committee has provided Special Approval with respect to, and pursuant to
Section 13.05 of the Holdings GP LLC Agreement, MGG GP Holdings hereby
authorizes and adopts, Amendment No. 1 to the Holdings GP LLC Agreement in the
form attached hereto as Exhibit B.

1.3        Contribution of MGG GP Holdings Membership Interest to Partners
GP.  Holdings hereby contributes and assigns the MGG GP Holdings Membership
Interest to Partners GP, and Partners GP hereby accepts such MGG GP Holdings
Membership Interest as a contribution to the capital of Partners GP (the “MGG GP
Holdings Contribution”). Notwithstanding any provision in the MGG GP Holdings
LLC Agreement or the Delaware LLC Act, Holdings shall remain a member of MGG GP
Holdings until Holdings ceases to be a member thereof pursuant to Section 1.4
hereof.

1.4        Admission of Partners GP as Sole Member of MGG GP Holdings;
Continuation of MGG GP Holdings.   Notwithstanding any provision in the MGG GP
Holdings LLC Agreement, Partners GP agrees that it is bound by the MGG GP
Holdings LLC Agreement, and Partners GP is hereby admitted to MGG GP Holdings as
the sole member of MGG GP Holdings simultaneously with the consummation of the
MGG GP Holdings Contribution. Immediately thereafter, Holdings shall and does
hereby cease to be a member of MGG GP Holdings and shall thereupon cease to have
or exercise any right or power as a member of MGG GP Holdings. The Parties agree
that the MGG GP Holdings Contribution, Partners GP’s admission as the sole
member of MGG GP Holdings and Holdings ceasing to be a member of MGG GP Holdings
shall not dissolve MGG GP Holdings, and MGG GP Holdings shall be continued
without dissolution.

1.5        Amendment and Restatement of MGG GP Holdings LLC Agreement.  Pursuant
to Section 11 of the MGG GP Holdings LLC Agreement, Partners GP hereby
authorizes the MGG GP Holdings LLC Agreement to be amended and restated in its
entirety by the first amendment and restatement thereof in the form attached
hereto as Exhibit C.

1.6        Amendment and Restatement of Holdings GP LLC Agreement.  Pursuant to
Section 13.05 of the Holdings GP LLC Agreement, MGG GP Holdings hereby
authorizes the

 

3



--------------------------------------------------------------------------------

Holdings GP LLC Agreement to be amended and restated in its entirety by the
fifth amendment and restatement thereof in the form attached hereto as Exhibit
D, which shall be effective immediately after the termination of Holdings and
the Holdings Partnership Agreement.

1.7        Contribution of Partners GP Membership Interest and Other Assets of
Holdings to Partners.  Holdings hereby contributes and assigns (i) the Partners
GP Membership Interest to Partners, and Partners hereby accepts such Partners GP
Membership Interest as a contribution to the capital of Partners (the “Partners
GP Contribution”) and (ii) any and all cash and other remaining assets held by
Holdings other than the New Partners Units (the “Holdings Assets”) to Partners,
and Partners hereby accepts such Holdings Assets as a contribution to the
capital of Partners (the “Holdings Asset Contribution” and, together with the
MGG GP Holdings Contribution and the Partners GP Contribution, the
“Contributions”). Notwithstanding any provision in the Partners GP LLC Agreement
or the Delaware LLC Act, Holdings shall remain a member of Partners GP until
Holdings ceases to be a member thereof pursuant to Section 1.8 hereof.

1.8        Admission of Partners as Sole Member of Partners GP; Continuation of
Partners GP.  Notwithstanding any provision in the Partners GP LLC Agreement,
Partners agrees that it is bound by the Partners GP LLC Agreement, and Partners
is hereby admitted to Partners GP as the sole member of Partners GP
simultaneously with the consummation of the Partners GP Contribution.
Immediately thereafter, Holdings shall and does hereby cease to be a member of
Partners GP and shall thereupon cease to have or exercise any right or power as
a member of Partners GP. The Parties agree that the Partners GP Contribution,
the Holdings Asset Contribution, Partners’ admission as the sole member of
Partners GP and Holdings ceasing to be a member of Partners GP shall not
dissolve Partners GP, and Partners GP shall be continued without dissolution.
Any provision of the Partners GP LLC Agreement that is inconsistent with this
Agreement is hereby amended to permit the matters contemplated hereby.

1.9        Amendment and Restatement of Partners GP LLC Agreement.  Pursuant to
Section 13.05 of the Partners GP LLC Agreement, the Partners GP LLC Agreement is
hereby amended and restated in its entirety by the third amendment and
restatement thereof in the form attached hereto as Exhibit E.

1.7        Assumption by Partners of Liabilities of Holdings.  In connection
with the Contributions and in order to facilitate the Liquidation and
Redistribution contemplated by the Simplification Agreement, Partners hereby
assumes and agrees to duly and timely pay, perform and discharge any and all
liabilities of Holdings, whether arising or accruing before or after the
Effective Time, whether known or unknown, accrued or contingent, and whether or
not reflected on the books and records of Holdings or its affiliates (the
“Holdings Liabilities”), to the full extent that Holdings has been heretofore or
would have been in the future obligated to pay, perform and discharge such
Holdings Liabilities were it not for the execution, delivery and performance of
this Agreement and the Simplification Agreement (the “Assumption”); provided,
however, that said Assumption shall not (i) increase the obligation of Partners
with respect to the Holdings Liabilities beyond that of Holdings, (ii) waive any
valid defense that was available to Holdings with respect to the Holdings
Liabilities or (iii) enlarge any rights or remedies of any third party, if any,
under any of the Holdings Liabilities. The Parties hereby acknowledge that (a)

 

4



--------------------------------------------------------------------------------

the Assumption is intended to make reasonable provision for the payment of all
claims against and obligations of Holdings known to Holdings or Holdings GP,
including all contingent, conditional or unmatured contractual claims against
Holdings known to Holdings or Holdings GP, (b) the Assumption is reasonably
likely to be sufficient to provide compensation for any claim against Holdings
which is the subject of a pending action, suit or proceeding to which Holdings
is a party and (c) none of Holdings or Holdings GP is aware of any other claims
against or liabilities of Holdings or any facts indicating that any other claims
against or liabilities of Holdings are likely to arise or become known within 10
years following the date hereof.

ARTICLE II

FURTHER ASSURANCES

2.1        Further Assurances.  From time to time after the date of this
Agreement, and without any further consideration, the Parties agree to execute,
acknowledge and deliver all such additional deeds, assignments, bills of sale,
conveyances, instruments, notices, releases and other documents, and will do all
such other acts and things, all in accordance with applicable law, as may be
necessary or appropriate to (i) assure that the applicable Parties own all of
the properties, rights, titles, interests, estates, remedies, powers and
privileges granted by this Agreement, or which are intended to be so granted,
(ii) vest in the applicable Parties and their respective successors and assigns
beneficial and record title to the interests contributed and assigned by this
Agreement or intended so to be and (iii) carry out the purposes and intent of
this Agreement.

ARTICLE III

MISCELLANEOUS

3.1        Order of Completion.  The matters provided for in Article I shall be
completed in the order set forth therein.

3.2        Successors and Assigns.  This Agreement shall inure to the benefit
of, and be binding upon, the Parties and their respective successors and
permitted assigns; provided, however, that no Party shall assign or delegate any
of the obligations created under this Agreement without the prior written
consent of the other Parties.

3.3        Fees and Expenses.  Except as otherwise expressly provided in the
Simplification Agreement, all legal, accounting and other fees, costs and
expenses of a Party hereto incurred in connection with this Agreement and the
matters contemplated hereby shall be paid by the Party incurring such fees,
costs or expenses.

3.4        Notices.  All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed given if personally delivered,
telecopied (with confirmation) or mailed by registered or certified mail (return
receipt requested) to the Parties at the addresses set forth in the
Simplification Agreement or to such other Persons or at such other addresses as
shall be furnished by any Party by like notice to the others, and such notice or
communication shall be deemed to have been given or made as of the date so
delivered or mailed.

 

5



--------------------------------------------------------------------------------

3.5        Entire Understanding; No Third Party Beneficiaries.  This Agreement
and the Simplification Agreement represent the entire understanding of the
Parties with reference to the matters contemplated hereby and supersede any and
all other oral or written agreements heretofore made. Nothing in this Agreement,
express or implied, is intended to confer upon any Person, other than the
Parties or their respective successors, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

3.6        Amendment.  This Agreement may be amended, modified or supplemented
only by a written instrument executed by all Parties hereto.

3.7        Severability.  Any provision of this Agreement that is invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions hereof in such
jurisdiction or rendering that or any other provision of this Agreement invalid,
illegal or unenforceable in any other jurisdiction.

3.8        Titles and Headings.  The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.

3.9        Signatures and Counterparts.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.

3.10        Enforcement of Agreement; Damages.  The Parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the Parties shall, to the fullest extent
permitted by law, be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereto, this being in addition to any other remedy to which they are entitled at
law or in equity.

3.11        Governing Law; Jurisdiction.  This Agreement shall be governed by,
and interpreted in accordance with, the laws of the State of Delaware, without
regard to the conflict of law principles thereof that would call for the
application of the laws of any other jurisdiction (except to the extent that
mandatory provisions of federal or Delaware law govern). Each of the Parties
hereto agrees that this Agreement involves at least U.S. $100,000.00 and that
this Agreement has been entered into in express reliance upon 6 Del. C. § 2708.
Each of the Parties hereto irrevocably and unconditionally confirms and agrees
that it is and shall continue to be (i) subject to the jurisdiction of the
courts of the State of Delaware and of the federal courts sitting in the State
of Delaware, and (ii) subject to service of process in the State of Delaware.
The Parties agree that any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the matters contemplated hereby shall be brought in any federal or
state court located in the State of Delaware, and each of

 

6



--------------------------------------------------------------------------------

the Parties hereby irrevocably consents to the exclusive jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any Party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each Party agrees that, to
the fullest extent permitted by law, service of process on such Party as
provided in Section 3.4 shall be deemed effective service of process on such
Party.

Remainder of Page Intentionally Left Blank

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Contribution and Assumption Agreement has been duly
executed by the Parties as of the date first written above.

 

MAGELLAN GP, LLC By:  

/s/ Don R. Wellendorf

Name:   Don. R. Wellendorf Title   President and Chief Executive Officer
MAGELLAN MIDSTREAM PARTNERS, L.P. By:   Magellan GP, LLC, its general partner
By:  

/s/ Don. R. Wellendorf

Name:   Don. R. Wellendorf Title   President and Chief Executive Officer

MAGELLAN MIDSTREAM HOLDINGS GP, LLC

By:  

/s/ John D. Chandler

Name:   John D. Chandler Title:   Senior Vice President, Treasurer and Chief
Financial Officer MAGELLAN MIDSTREAM HOLDINGS, L.P. By:   Magellan Midstream
Holdings GP, LLC, its general partner By:  

/s/ John D. Chandler

Name:   John D. Chandler Title:   Senior Vice President, Treasurer and Chief
Financial Officer MGG GP HOLDINGS, LLC By:   Magellan Midstream Holdings, L.P.,
its sole member   By:  

Magellan Midstream Holdings GP, LLC,

its general partner

  By:  

/s/ John D. Chandler

  Name:   John D. Chandler   Title:   Senior Vice President, Treasurer and Chief
Financial Officer

Signature Page to Contribution and Assumption Agreement